Citation Nr: 1121415	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for decreased muscle mass of the right calf.

2.  Entitlement to service connection for decreased sensation of the right calf.

3.  Entitlement to service connection for right knee pain.

4.  Entitlement to service connection for left knee pain.

5.  Entitlement to service connection for left wrist pain.

6.  Entitlement to a rating in excess of 10 percent for peroneal palsy of the right leg with atrophy of the right tibialis anterior.

7.  Entitlement to a compensable rating for postoperative residuals of right tibia and fibula fractures.  

8.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from January 1999 to November 2008, and had a prior period of active duty for training (from September 1993 to March 1994).   These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for left knee pain and to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Decreased muscle mass of the right calf, decreased sensation of the right calf, and right knee pain are not separate disability entities for which compensation may be granted; they are symptoms of the Veteran's service-connected peroneal palsy of the right leg and/or postoperative residuals of right tibia and fibula fractures.  

2.  The Veteran is not shown to have a left wrist disability; no underlying pathology is shown for his compliant of left wrist pain.  

3.  The disability picture associated with the Veteran's service-connected right peroneal nerve palsy with atrophy of the right tibialis anterior throughout the claim/appeal period more closely approximates moderate incomplete paralysis of the common peroneal nerve.

4.  The disability picture associated with the Veteran's postoperative residuals of right tibia and fibula fractures shown throughout the claim/appeal period more closely approximates malunion of the tibia and fibula with slight knee disability.


CONCLUSIONS OF LAW

1.  Service connection for decreased muscle mass of the right calf as a separate disability entity is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2010).  

2.  Service connection for decreased sensation of the right calf as a separate disability entity is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2010).  

3.  Service connection for right knee pain as a separate disability entity is not warranted.  38 U.S.C.A. §  1110(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2010).  

4.  Service connection for a disability manifested by left wrist pain is not warranted.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  With resolution of reasonable doubt in the Veteran's favor, a 20 percent schedular rating is warranted for his service-connected right peroneal palsy with atrophy of the right tibialis anterior.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code (Code) 8521 (2010).

6.  With resolution of reasonable doubt in the Veteran favor a 10 percent schedular rating is warranted for his service-connected postoperative residuals of right tibia and fibula fractures.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.71a, Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has not been alleged.

The Veteran was provided adequate VCAA notice with respect to his claims prior to the September 2009 rating decision.   A February 2009 notice letter apprised the Veteran of the information and evidence necessary to substantiate his service connection claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  The February 2009 notice letter also advised the Veteran as to how VA determines the disability rating and effective date once service connection is established. 

Regarding the increased rating claims, those are from the initial ratings assigned with the award of service-connection.  The Court has held that where service connection has been granted and an initial disability rating and effective date have been assigned, statutory notice under 38 U.S.C.A. § 5103(a) is no longer required because its purpose has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491.  Notice on the downstream issue of entitlement to an increased initial rating was properly provided by the SOC.  The Veteran was provided ample opportunity to submit evidence and argument in support of his claims.   

Regarding VA's statutory duty to assist, the Board notes that the Veteran was afforded a medical examination in connection with his claims in March 2009.  The examination report is adequate and (as explained below) a remand for another medical examination is not necessary.  The Veteran's service treatment records (STRs) are associated with his claims folder, and pertinent postservice private treatment records adequately identified as relevant to the claims have been secured or submitted.  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, each item of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




A.  Service Connection

The Veteran seeks service-connection for decreased muscle mass of the right calf, decreased sensation of the right calf, right knee pain, and left wrist pain.  He asserts that decreased right calf sensation and muscle mass and right knee pain have resulted from his service-connected right peroneal palsy and/or from his postoperative residuals of right tibia and fibula fractures, and that he has had such symptoms since service.  He asserts that he has had left wrist pain since service.  See e.g., VA Form 9 dated in June 2010. 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Also, service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Laypersons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board initially notes that there is conflicting evidence of record regarding whether the Veteran currently has decreased muscle mass and decreased sensation of the right calf.  On March 2009 VA examination, the examiner specifically wrote in the diagnosis portion of the report that the Veteran was without decreased muscle mass of the right calf or decreased sensation of the right calf.  However, as cited by the Veteran in his June 2010 VA Form 9, the examiner had specifically written in the physical examination (objective findings) portion of the report that examination of the Veteran's right leg revealed atrophy of the right calf measured at 40 centimeters (cm) as compared to the left calf at 42 cm, which appears to be inconsistent with his conclusion that there was no decreased muscle mass.  The examiner offered no explanation for the apparent contradiction.  

Additionally, the Veteran has stated that he has decreased muscle mass in his right calf and he, as a lay person, is competent to report any observable symptomatology associated with his right calf.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  There is, further, no indication that his report of having decreased muscle mass associated with his right calf is not credible.     

In regard to the Veteran's claimed decreased sensation of the right calf, the Board notes that it does not appear, upon review of the March 2009 VA medical examination report, that there was any objective testing performed as part of the physical examination of the Veteran to determine whether there was any sensory loss in the right calf.  However, again, the Veteran has competently reported that he has decreased sensation of the right calf and there is no suggestion that his report is not credible.

Furthermore, the Board notes that the Veteran has reported that he experiences right knee pain and he is competent to report such symptomatology.  It appears that the March 2009 VA medical examiner found the Veteran's account of right knee pain credible, as the examiner included a diagnosis of right knee pain (while noting that the right knee was normal on examination).  

Regardless, conceding for purposes of this appeal that Veteran's statements asserting that he has decreased right calf muscle mass and sensation and right knee pain to be credible, the evidence does not show that the Veteran is entitled to service connection for such conditions.

Decreased muscle mass of the right calf, decreased sensation of the right calf, and right knee pain are not disabilities for which compensation may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  They are merely symptoms of the Veteran's service-connected peroneal palsy of the right leg and/or postoperative residuals of right tibia and fibula fractures, which are already contemplated in the ratings assigned for such disabilities.  See 38 C.F.R. §§ 4.123, 4.124a, Code 8521; see also 38 C.F.R. § 4.71a, Code 5262.  None of these symptoms is shown to be attributable to a disability entity separate and distinct from the Veteran's service-connected right leg disabilities.   

Similarly, regarding the claimed left wrist pain, the Board notes that the Veteran, as a layperson, is competent to report that he has left wrist pain and there is nothing in the record to suggest he does not.  However, the competent medical evidence does not show an underlying left wrist disability to which the pain may be attributed.  On March 2009 VA examination, the examiner reported that x-rays of the Veteran's wrist in January 2008, during his period of active service, were within normal limits.  The examiner commented, on physical examination of the Veteran, that his left wrist was normal in appearance without heat, redness, swelling, or tenderness.  It was also noted that the Veteran had full range of motion of the left wrist, flexion from 0 to 80 degrees and extension from 0 to 70 degrees.  The Veteran also had radial deviation of 0 to 20 degrees and ulnar deviation from 0 to 45 degrees.  No additional limitations were noted with three repetitions of movement during the physical examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  See Deluca, supra.  The diagnosis was: "left wrist pain, normal exam."  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Thus, although the Veteran has complained of left wrist pain since service, it does not establish that he has a current chronic left wrist disability for which service connection may be established. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims of service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim [of service connection].  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, chronic disability as claimed is not shown at any point in time.  As the preponderance of the evidence is against these claims, they must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Higher Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating assigned with an award of service connection, all of the evidence submitted in support of the Veteran's claim for the entire time period involved is to be considered, and staged ratings may be assigned for specific periods of time, as warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was established for peroneal palsy of the right leg with atrophy of the right tibialis anterior rated 10 percent and for postoperative residuals of right tibia and fibula fractures rated 0 percent, each rating effective November 17, 2008, the day after the Veteran's separation from active service.  The Veteran seeks higher initial ratings.  

1.  Peroneal palsy of the right leg with atrophy of the right tibialis anterior

The Veteran's right peroneal palsy is currently rated 10 percent under Code 5312 for Muscle Group XII injury.  His STRs show that he sustained a comminuted spiral fracture of the distal right tibia and non-displaced fracture of the distal fibula during a physical altercation while serving as a building coordinator in December 2005.  Right common peroneal nerve palsy is a residual of that injury.  See Physical Evaluation Board (PEB) Proceedings report dated in July 2008.     

The Veteran's muscle atrophy is shown to be a manifestation of the peroneal palsy.  In this regard, the Board notes that the PEB Proceedings report specifically refers to the atrophy of the muscles of the anterior and lateral compartments of the leg in its description of the Veteran's incomplete paralysis of the right common peroneal nerve.  The March 2009 VA medical examiner also found that the Veteran has atrophy of the right tibialis anterior associated with the peroneal palsy.  Muscle atrophy is a manifestation of a neurological disorder and is contemplated in the disability ratings assigned for such disabilities.  See 38 C.F.R. § 4.123.  For the foregoing reasons, the Board finds that the Veteran's disability is more appropriately rated under Code 8521 for paralysis of the external popliteal nerve (common peroneal).  See Bierman v. Brown, 6 Vet. App. 125 (1994).

Code 8521 relates to impairment of the external popliteal nerve and provides for a 40 percent disability for complete paralysis of the nerve.  Complete paralysis is defined as foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants assignment of a 30 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Upon review of the aforementioned PEB Proceedings report dated in July 2008 included in the Veteran's STRs, which was a few months before the Veteran separated from service, the Board notes that the Veteran's peroneal palsy was noted to be manifested by atrophy of the muscles of the anterior and lateral compartments of the leg.  It was also noted that the Veteran had 4/5 ankle eversion and 1/5 big toe extension.  It is additionally written that an electromyography study (EMG) was interpreted as consistent with right common peroneal nerve palsy.  Further, the disability was specifically described as "moderate incomplete paralysis of the right common peroneal nerve".

Also, on March 2009 VA examination, the Veteran complained of residual pain of the right leg with muscle atrophy of the right calf and right pretibial area, numbness in the right distal leg and toes, and weakness and pain with prolonged walking or standing for more than two hours.  He also complained of abnormal gait with right foot-drop.  He noted that he had decreased muscle mass in the right calf, decreased sensation in the right calf, and decreased sensation in the right foot.    

Upon physical examination, the examiner noted that the Veteran's gait showed a mild foot drop on the right.  He reported that the Veteran's right leg revealed atrophy of the right calf measured at 40 cm compared to the left calf at 42 cm.  He also noted that there was specific loss of muscle mass of the tibialis anterior muscle on the right with inability to dorsiflex the right great toe, and that there was weakness with flexion of the right ankle graded 3/5 compared to flexion of the left ankle.  Extension was 5/5.  He added that examination of the calf found no signs of acute atrophy of the calf with good extension of the ankle and toe.  The diagnosis was peroneal palsy of the right leg with atrophy of the right tibialis anterior, weakness with dorsiflexion of the right ankle and right great toe without decreased muscle mass of the right calf or decreased sensation of the right calf.   

Upon close consideration of the above-cited evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the disability picture of the peroneal palsy presented more closely approximates moderate incomplete paralysis of the external popliteal nerve under Code 8521.  Competent and credible lay and medical evidence reflects that the Veteran's right peroneal palsy is manifested by a mild right foot drop, atrophy of the right tibialis anterior, weakness with dorsiflexion of the right ankle and right great toe, and numbness and decreased sensation of the foot.  The Board further notes that the PEB Proceedings report specifically described the Veteran's disability as "moderate" in its description of the neurologic disability.  While such characterization is not dispositive, it supports a conclusion that there is moderate incomplete paralysis.  Accordingly, the Board concludes that a 20 percent schedular rating under Code 8521 is warranted for the entire claim/appeal period.  38 C.F.R. §§ 4.3, 4.7; see also Fenderson, supra.  

In making this determination, the Board has considered whether the Veteran is entitled to an even higher schedular rating of 30 percent for severe incomplete paralysis of the external popliteal nerve.  However, there is no indication in the record that the Veteran's disability amounts to a severe incomplete peroneal nerve paralysis.  

2.  Postoperative residuals of right tibia and fibula fractures. 

The Veteran's residuals of right tibia and fibula fractures are currently rated under Code 5260 for impairment of limitation of leg flexion.  However, due to the nature of the original injury as described above and the fact that the Veteran demonstrates full range of motion of the right knee on physical examination, the Board finds that the disability is more appropriately considered under Code 5262 for impairment of the tibia and fibula.  See Bierman, supra.   

Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Code 5262.

Upon review of the July 2008 PEB Proceedings report dated in July 2008, the Board notes that the Veteran was found to have malunion of the right tibia due to the injury in service.  X-rays in January 2008 were interpreted as showing persistent oblique fracture deformity of the distal right tibia with perilesional sclerosis, bony bridging and callus.  It was further noted that the disability was rated as "moderate".

On March 2009 VA medical examination, there was full range of motion of the right knee with flexion to 140 degrees and extension to 0 degrees.  The Veteran was also able to squat and arise and the stability of the right knee was intact.  Lachman's test and McMurray's sign were negative.  The diagnoses were:  Fracture of the right tibia and fibula status post surgical repair with residuals, and right knee pain, with normal examination.  

Upon close consideration of the above-cited evidence, and with resolution of reasonable doubt in the Veteran's favor the Board finds that the disability picture presented for his postoperative residuals of right tibia and fibula fractures more closely approximates malunion of the tibia and fibula with slight knee or ankle disability.  Indeed, physical examination of the Veteran's right knee was normal at the March 2009 VA medical examination with no knee disability found.  However, the Veteran has credibly reported that he experiences pain in the right knee.  The Board resolves reasonable doubt in the Veteran's favor in finding that right knee pain, when considered with the normal examination findings, amounts to slight knee disability.  Further, the evidence clearly shows chronic impairment of the right tibia and fibula.  The Board finds this evidence of great probative value in resolving reasonable doubt in the Veteran's favor.    

Because the Board finds that there is a reasonable doubt raised in this case, and resolves such doubt in favor of the Veteran, we conclude that his residuals of a fracture of the right tibia and fibula status post surgical repair more closely approximates malunion of the tibia and fibula with slight knee disability such that a 10 percent schedular rating under Code 5262 is warranted for the entire claim/appeal period.  38 C.F.R. §§ 4.3, 4.7; see also Fenderson, supra.  

In making this determination, the Board has considered the notation on the PEB Proceedings report describing the Veteran's disability as "moderate", which would indicate that the Veteran is entitled to an even higher disability rating of 20 percent under Code 5262.  However, it is also noted in the same report that some change in his medical condition may be anticipated.  The March 2009 VA medical examination findings do not indicate that the Veteran has a moderate level of impairment associated with the tibia and fibula fractures.  As explained above, the evidence shows that the Veteran's right knee was normal on physical examination.  While he complains of right knee pain and takes pain medication one to two times per day as needed, the Board does not find that such pain alone, without any objective findings of functional impairment, is sufficient to amount to a "moderate" level of impairment.  In this regard, while it is noted that the Veteran has demonstrated some weakness with dorsiflexion of the right ankle on physical examination, such finding was associated with the Veteran's peroneal palsy of the right leg, not residuals of a right tibia and fibula fracture, by the March 2009 VA medical examiner (and was contemplated in the assignment of a 20 percent rating for that disability).  Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided.  38 C.F.R. § 4.14. 

                                      Extraschedular Consideration

The Board has considered whether either of the two increased rating claims warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If they are not inadequate, the analysis does not need to proceed any further.

Comparing the manifestations and reported impairment of function of the Veteran's right peroneal palsy and postoperative residuals of tibia and fibula fractures with the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not encompassed by the increased schedular ratings that have been assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.


ORDER

1.  Service connection for decreased muscle mass of the right calf is denied.

2.  Service connection for decreased sensation of the right calf is denied.

3.  Service connection for right knee pain is denied.

4.  Service connection for left wrist pain is denied.  

5.  An increased, 20 percent, rating is granted for right peroneal palsy with atrophy of the right tibialis anterior for the entire claim/appeal period, subject to the regulations governing payment of monetary awards.

6.  An increased, 10 percent, rating is granted for postoperative residuals of right tibia and fibula fractures for the entire claim/appeal period, subject to the regulations governing payment of monetary awards.  


REMAND

A review of the record found that this case must be remanded for further evidentiary development as to the matters remaining on appeal.  Specifically, regarding  the claim of service connection for left knee pain, the Board notes that examination found there was no underlying left knee disability, and service connection was denied on that basis.  However, the Veteran reported in his November 2009 statement, on the VA Form 21-4138, that he has left knee instability; he is competent to report such observation.  The March 2009 VA medical examination report does not assess the left knee for stability.  Therefore, a remand for another examination is needed.  

In addition, the March 2009 VA medical examiner noted that he Veteran was "currently unemployed since he had a medical discharge from the military" in November 2008.  The examiner did not describe the impact of the Veteran's service-connected right leg disabilities on the Veteran's employability, either alone or when considered together with his other service-connected disabilities (suggesting the need for another examination).  Because the Veteran's DD Form 214 reflects that he was separated from active service by reason of permanent disability, and he remained unemployed as of the March 2009 VA medical examination, the Board finds that entitlement to a TDIU rating has been reasonably raised by the record and must be considered.  As the matter of TDIU is inextricably intertwined with the claim of service connection for a left knee disability , it (including the possibility of referral for consideration of TDIU on an extraschedular basis) must be deferred pending resolution of the service connection for left knee disability claim.    

Finally, the Board observes that there are STRs in the claims folder that are in German and have not been translated.  Since this case is being remanded for reasons explained above, those documents should be translated on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Translate any and all German language documents in the Veteran's STRs into English and associate the translations with the claims file.  The RO should also secure for association with the record complete copies of updated records of any VA treatment the Veteran has received for his service-connected disabilities.

2.  Schedule the Veteran for an appropriate medical examination for his claimed left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should identify any left knee disorder that has been demonstrated since filing the claim in January 2009 and  provide whether it is at least as likely as not (a 50 percent or better probability) that any identified current left knee disorder is related to an event or injury in service, or was caused or aggravated by any of the Veteran's service connected disabilities.  

3.  The RO should the arrange for the Veteran to be examined by an appropriate physician to assess the cumulative effect his disabilities have on his employability.   The claims file, to include a copy of this Remand, must be made available to and reviewed by the physician.  The physician must confirm review of the claims folder in providing the medical opinion.  The examiner must assess the impact on employability of each service-connected disability in turn, indicating what types of employment would be precluded by the disability and what employment would remain feasible, despite the disability.   The examiner should also discuss the types of employment rendered infeasible by the cumulative effect of the service connected disabilities, and what, if any, types of employment remain feasible.  

The examiner must explain the rationale for all opinions.  

4.  The RO should then readjudicate these claims (TDIU to include whether referral for extraschedular consideration is necessary).  If either remains denied (and as to TDIU if the Veteran files a notice of disagreement and perfects an appeal after a SOC is issued), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


